DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the communications and remarks filed on 01/21/2021. Claims 1-4 and 6-7 have been newly added. Claims 1-7 haven been examined and are pending.
Response to Arguments
Applicant’s Amendments necessitated anew ground of rejection; accordingly, Applicant’s arguments see pages 6-9 of remarks, filed 01/21/2021, with respect to amended independent claims 1, 4, and 6-7 Zhang et al, hereinafter (“Zhang”), US PG Publication (2017/0118638 A1), in view of Frelechoux, US PG Publication (2011/0154454 A1)  have been considered but are moot in view of the new ground of rejections Haverinen et al, hereinafter (“Haverinen”), US PG Publication (2004/0208151 A1), in view of Frelechoux, US PG Publication (2011/0154454 A1) applied below.
Acknowledgement to applicant’s amendment to claims 2 and 3 have been noted. The claim has been reviewed, entered and found obviating to previously raised objection for minor informalities. Objection to the claims 2 and 3 is hereby withdrawn.

Applicants’ arguments in the instant Amendment, filed on 01/21/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: “Response to Section 103 Rejections Amending independent claim 1 recites, in part: receiving, by a wireless access point (AP), an association request sent by a terminal, wherein the association request comprises capability parameters of the terminal, and wherein the capability parameters of the terminal do not include a service set identifier (SSID) of the terminal; ... 
		Zhang is generally directed to "tracking authentication sessions performed between Wi- Fi-enabled devices and authentication servers via wireless access points in Wi-Fi networks that allow authentication messages to be easily correlated to determine the authentication sessions to which the authentication messages belong" (Zhang, Abstract). Specifically, the Office Action cites to paragraph [0032]  (Office Action, pages 3-4) for the rejection of the above recited feature of independent claim 1. Paragraph [0032]  discloses: In the event the mobile subscriber's broadband service provider is pre-registered in the Wi-Fi-enabled device 104, the Wi-Fi- enabled device 104 can, in a seamless fashion, be associated with the wireless access point 102 within the Wi-Fi network 108, as well as be authenticated by an authentication server such as the remote ANQP server 114, which, in one embodiment, can be deployed within the broadband service provider's network (not shown). As employed herein, the term "associated with" encompasses a process by which the Wi-Fi- enabled device 104 can establish a data link with the wireless access point 102 within the Wi-Fi network 108. For example, the Wi-Fi-enabled device 104 may be associated with the wireless access point 102 by sending, to the wireless access... 
		The Office Action alleges that Zhang's Wi-Fi-enabled device's SSID is a capability parameter of the terminal (Office Action, page 4). However, amended independent claim 1, clearly recites "wherein the capability parameters of the terminal do not include a service set identifier (SSID) of the terminal." Additionally, an SSID is simply a name or identifier of the Wi-Fi-enabled device and not a parameter that indicates the capabilities of the Wi-Fi- enabled device (i.e., a capability parameter). Further, Zhang clearly indicates that the SSID belongs to the Wi-Fi-enabled device, whereas Applicant's disclosed SSID belongs to the wireless access point (Specification, paragraph [0040]) and not to the terminal. Therefore, in no way is the SSID  the same as Applicant's disclosed SSID...Therefore, for all the reasons above, Zhang does not teach, suggest, or disclose the above recited features of independent claim 1, as amended. 
		Frelechoux and Xiu, either alone or in combination with Zhang, do not cure thePage 8 of 9 deficiencies  discussed above with regards to amended independent claim 1, and the Office Action in any event has not relied on Frelechoux and Xiu with respect to the above- identified distinguishing features. As such, amended independent claim 1 is allowable.
		The Examiner respectfully submits that while Zhang does not disclose the amended language of claim 1; "wherein the capability parameters of the terminal do not include a service set identifier (SSID) of the terminal," plurality of capability parameters in the association request” [specification, para 0044]. Therefore, Examiner cites to Haverinen in place of Zhang to teach the amended limitations below.
Applicant’s arguments: “Amended independent claims 4, 6, and 7, although different in scope from amended independent claim 1, recite features similar to those discussed above with respect to amended independent claim 1 and are also allowable. Dependent claims 2-3 and 5 are also allowable over the cited references based on their dependency from independent claims 1, 4, 6, or 7, and also for the additional features recited therein. 
		Accordingly, reconsideration and withdrawal of the rejection of claims 1-7 under 35 U.S.C. § 103 is respectfully requested.”
The Examiner respectfully submits that both independent claims 4 and 6-7 and dependent claims 2-3 and 5, which independent claims 4 and 6-7 have similar scope are also rejected below using Haverinen et al, hereinafter (“Haverinen”), US PG Publication (2004/0208151 A1). Thus, the dependencies are rejected below also. Therefore, Examiner cites to Haverinen in place of Zhang to teach the amended limitations below.


	
Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Haverinen et al, hereinafter (“Haverinen”), US PG Publication (2004/0208151 A1), in view of Frelechoux, US PG Publication (2011/0154454 A1).
Regarding currently amended claim 1, Haverinen teaches a method for performing authentication on a terminal in a wireless local area network, wherein the method comprises: [Haverinen, ¶0007 and 0009]
receiving, by a wireless access point (AP), an association request sent by a terminal, wherein the association request comprises capability parameters of the terminal; [Haverinen, ¶0007: An Access Point of the invention enables both Open System Authentication, in which the terminal device is authenticated at a later stage according to the third protocol layer, and authentication of the second protocol layer, such as IEEE 802.1x authentication. By using the invention certain network elements of the Wireless LAN solution can support both the new IEEE 802.1x layer 2 authentication standard and the current layer 3 authentication in a backward compatible way. ¶0042 and 0046: Fig. 7 shows the access point according to an alternative embodiment of the invention; where the access point further comprises identifying means 707 for identifying, upon communication establishment, whether the terminal device is using the first or the second authentication method. The authentication method by receiving a message from the terminal, said message is preferably association request message (receiving, by a wireless access point (AP), an association request sent by a terminal) according to IEEE 802.11i standard, comprising the authentication method the terminal is using (the association request comprises capability parameters of the terminal).] and wherein the capability parameters of the terminal do not include a service set identifier (SSID) of the terminal [See Haverinen, ¶0045: A person skilled in the art will find it apparent that the invention is not restricted to terminal classification by authentication method and that there are other parameters by which the access point may divide terminals into separate classes. The access point can use any parameter it learns upon communications establishment as a basis of classification. The parameter may be related to the radio technology, authentication or association or other areas of communication establishment (wherein the capability parameters of the terminal do not include a service set identifier (SSID) of the terminal), such as the radio frequency band, data rate used by the terminal, the Network Access Identifier or a part of it, or the Extensible Authentication Protocol (EAP) type used in IEEE 802.1x authentication. Hence, Examiner notes there is no mention of SSID as one of the capability parameters of Haverinen.]
sending, by the wireless AP, an authentication request to an authentication server, wherein the authentication request comprises an authentication credential, the authentication credential comprises a feature code and a sender address of the association request, the feature code is a function of the capability parameters, and the sender address of the association request is a medium access control (MAC) address ¶¶0031-0032 and 0034:  Message include at least IP address/MAC address of terminal which access controller maintains as an access controller functionality, which it relays to as data packets to terminal. The access point further comprises sending means for sending the identifier of the authenticated terminal to the list of the access controller, if sending means for sending the identifier data of the authenticated terminal to the list of the access controller if the terminal device is using the authentication method wherein the access point relays authentication information (an authentication credential) between the terminal and the authentication server. When a terminal uses the IEEE 802.1x protocol (a feature code) for authentication, the access point operates as the authenticator entity and authenticates (an authentication server) the terminal by using the IEEE 802.1x protocol of the second protocol layer. The access point typically uses the authentication service provided by the authentication server by relaying the authentication information between the terminal device and the authentication server, which verifies the authentication information. The access point sends information about a successful authentication and the identifier data of the terminal, such as MAC address (a medium access control (MAC) address of the terminal), to the access controller, which adds the identifier data of the terminal to the access control list and starts to relay the data packets of the terminal. ] and
While Haverinen teaches receiving an authentication result [See Haverinen, ¶0042: access point 501 replies with an authentication response message indicating success.]; however, Haverinen fails to explicitly teach but Frelechoux [Frelechoux, ¶¶0031-0032: An authenticator 42 based on Extensible Authentication Protocol (EAP, defined at the IETF, see IETF RFC 4648) is generated on the Web server 23 and/or network access server 24 (the wireless AP) (WISPr Server/Radius Client), as shown in Fig. 4.  The Access Point 20 can comprise an appropriate Access Point Port Access Entity (PAE) 202. The authentication inquiry between the Web Server 23 and the AAA Server 24 can e.g. be realized by a RADIUS or DIAMETER protocol layer. On the basis of an authentication response by the AAA Server 22. The Web server 23 and/or network access server 24 receives (receiving, by the wireless AP) a RADIUS response message as a result of the AAA server 22 (the authentication server.) receiving the RADIUS request message can e.g. generate an Access Accept RADIUS message or Access Reject RADIUS message (an authentication result of the terminal)]
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a method and apparatus for authentication in a wireless telecommunications system of Haverinen before him or her by including the teachings of a method for authenticating a network node in a UAM-based WLAN network of Frelechoux. The motivation/suggestion would have been to show that it would be obvious to try the Web server 23 decoding function of the EAP response message from the bit sequence by means of the coding module 231 and transmits it to an AAA server 22 comprising an EAP server 43 by means of an authentication inquiry so an authentication response can be exchanged 
Regarding currently amended 3, the combination of Haverinen and Frelechoux teach claim 1 as described above.
Haverinen teaches wherein after the receiving, by the wireless AP, an association request sent by a terminal, the method further comprises: [See ¶¶0007, 0042 and 0045-0046]
However, Haverinen fails to explicitly teach but Frelechoux teaches arranging, by the wireless AP, the capability parameters of the terminal in a sequence, and determining the feature code based on the arranged capability parameters. [Frelechoux, ¶0013: wherein an authenticator (and determining the feature code based on the arranged capability parameters) based on Extensible Authentication Protocol (EAP) is generated on the Web server and/or network access server (NAS (arranging, by the wireless AP,)), the Layer 3 protocol layer between the authenticator and the mobile network node comprising an EAP peer being extended bidirectionally by means of a defined bit sequence containing encoded EAP messages (the capability parameters of the terminal in a sequence). The authentication data can for example comprise an identity (ID) reference and/or password and/or hash value and/or IMSI of a SIM card]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a 
Regarding currently amended claim 6, Haverinen teaches a wireless access point (AP), wherein the wireless AP comprises a transceiver, a memory, and a processor, wherein the transceiver, the memory, and the processor are configured to perform a method comprising: 
receiving an association request sent by a terminal, wherein the association request comprises capability parameters of the terminal; [Haverinen, See ¶¶0007, 0042 and 0045-0046]
sending an authentication request to an authentication server, wherein the authentication request comprises an authentication credential, the authentication credential comprises a feature code and a sender address of the association request, the feature code is a function of the capability parameters, and the sender address of the association request is a medium access control (MAC) address of the terminal; [Haverinen, See ¶¶0031-0032 and 0034] and
¶0042: access point 501 replies with an authentication response message indicating success.]; however, Haverinen fails to explicitly teach but Frelechoux teaches receiving an authentication result of the terminal sent by the authentication server. [Frelechoux, ¶¶0031-0032: An authenticator 42 based on Extensible Authentication Protocol (EAP, defined at the IETF, see IETF RFC 4648) is generated on the Web server 23 and/or network access server 24 (the wireless AP) (WISPr Server/Radius Client), as shown in Fig. 4.  The Access Point 20 can comprise an appropriate Access Point Port Access Entity (PAE) 202. The authentication inquiry between the Web Server 23 and the AAA Server 24 can e.g. be realized by a RADIUS or DIAMETER protocol layer. On the basis of an authentication response by the AAA Server 22. The Web server 23 and/or network access server 24 receives (receiving, by the wireless AP) a RADIUS response message as a result of the AAA server 22 (the authentication server.) receiving the RADIUS request message can e.g. generate an Access Accept RADIUS message or Access Reject RADIUS message (an authentication result of the terminal)]
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a method and apparatus for authentication in a wireless telecommunications system of Haverinen before him or her by including the teachings of a method for authenticating a network node in a UAM-based WLAN network of Frelechoux. The motivation/suggestion would have been to show that it would be obvious to try the Web server 23 decoding function of the EAP response message from the bit sequence by means of the coding .  
Claims 2, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Haverinen et al, hereinafter (“Haverinen”), US PG Publication (2004/0208151 A1), in view of Frelechoux, US PG Publication (2011/0154454 A1), in view of Xiu, US PG Publication (2015/0295915 A1).
Regarding currently amended claim 2, the combination of Haverinen and Frelechoux teach claim 1 as described above.
Haverinen teaches wherein after the receiving, by a wireless AP, the association request sent by a terminal, the method further comprises:  [Haverinen, See ¶¶0007, 0042 and 0045-0046]
While Haverinen teaches receiving an authentication result [See Haverinen, ¶0042: access point 501 replies with an authentication response message indicating success.]; however, Haverinen fails to explicitly teach but Frelechoux teaches after the receiving, by the wireless AP, an authentication result of the terminal sent by the authentication server, [See Frelechoux, ¶¶0031-0032: The Web server 23 and/or network access server 24 receives (receiving, by the wireless AP) a RADIUS response message as a result of the AAA server 22 (the authentication server.) receiving the RADIUS request message can e.g. generate an Access Accept RADIUS message or Access Reject RADIUS message (an authentication result of the terminal)]
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a method and apparatus for authentication in a wireless telecommunications system of Haverinen before him or her by including the teachings of a method for authenticating a network node in a UAM-based WLAN network of Frelechoux. The motivation/suggestion would have been to show that it would be obvious to try the Web server 23 decoding function of the EAP response message from the bit sequence by means of the coding module 231 and transmits it to an AAA server 22 comprising an EAP server 43 by means of an authentication inquiry so an authentication response can be exchanged between Web server 23 and/or network access server 24 and AAA Server 22 in a WLAN network 31 [Frelechoux, ¶0031]. 
However, the combination of Haverinen and Frelechoux fail to explicitly teach but Xiu teaches storing the feature code; [Xiu, ¶0066: After accessing a wireless access network via, a wireless access device 506 (integrated with a portal server) and wireless server (by a wireless AP), receives a terminal connection message (an association request) from a portable terminal (application client terminal) 504 (sent by a terminal). ¶0071: Server terminal stores the correspondence relationship between the user and the MAC address of the mobile phone of the user (storing the feature code)]
¶¶0033 and 0037: After triggering a portal authentication where a user browser at portable terminal 202 accesses a website. Step IV: The AC 204 initiates a portal authentication to the authentication server 208 to verify if the user name and password entered by the user are matched with an authorized user. ¶0038: Step V: If the user portal authentication passes (when the authentication result is that authentication succeeds), the AC 204 (the wireless AP) adds the IP address (storing, by the wireless AP, the MAC address of the terminal) of the user to the user whitelist (an authentication record)] and 
the method further comprises:
when the wireless AP receives a data packet sent by the terminal, when the MAC address of the terminal is not in the authentication record, forwarding, by the wireless AP, the data packet to a portal server, receiving an authentication page returned by the portal server, and forwarding the authentication page to the terminal; [Xiu, ¶0034: A user browser at portable terminal 202 accesses a website an AC (wireless access control server or device) 204 and the IP address of the user is not in the user whitelist of the AC 204 (when the MAC address of the terminal is not in the authentication record), the process turns to Step II. ¶0035: Step II: A wireless access device redirects the access of the user (forwarding the authentication page to the terminal) to a portal server 206 (which is generally integrated with the AC 204) by means of a Hypertext Transfer Protocol (HTTP) redirection (forwarding, by the portal server returns a portal authentication page to the browser (receiving an authentication page returned by the portal server)]
when receiving an authentication message sent by the terminal [[by]] using the authentication page, forwarding, by the wireless AP, the authentication message to the authentication server and sending the feature code of the terminal to the authentication server, wherein the authentication message carries a user credential and the MAC address of the terminal; [Xiu, ¶¶0046-0047: The client terminal, the wireless access device, the wireless server, and the application server terminal coordinate with each other. At 402, the wireless access device reports a terminal connection message (when receiving an authentication message sent by the terminal [[by]]) from client terminal (the terminal) to the wireless server (forwarding, by the wireless AP) when it is determined that a portable terminal connects to the wireless network of the wireless access device (using the authentication page). The message (wherein the authentication message carries a user credential and the MAC address of the terminal) carries an identifier of the wireless access device and MAC address information of the portable terminal that connects to the wireless network. ¶0048: At 404, after the terminal connection message is received, the wireless server sends a connection prompt message to the application server terminal (sending the feature code of the terminal to the authentication server). The connection prompt message carries the MAC address information of the portable terminal] 

However, the combination of Haverinen and Frelechoux fail to explicitly teach but Xiu teaches receiving the authentication result of the terminal sent by the authentication server, and when the authentication result is that authentication succeeds, storing, by the wireless AP, the MAC address of the terminal in the authentication record. [See Xiu, ¶¶0033 and 0037: After triggering a portal authentication where a user browser at portable terminal 202 accesses a website. Step IV: The AC 204 initiates a portal authentication to the authentication server 208 to verify if the user name and password entered by the user are matched with an authorized user. ¶0038: Step V: If the user portal authentication passes (when the authentication result is that authentication succeeds), the AC 204 (the wireless AP) adds the IP address (storing, by the wireless AP, the address of the terminal) of the user to the user whitelist (an authentication record)]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Haverinen and Frelechoux before him or her by including the teachings of portal 
Regarding currently amended claim 4, Haverinen teaches a method for performing authentication on a terminal in a wireless local area network, wherein the method comprises:
receiving, by an authentication server, an authentication request of the terminal sent by a wireless access point (AP), wherein the authentication request comprises an authentication credential, the authentication credential comprises a feature code of the terminal and a medium access control (MAC) address of the terminal, and the feature code of the terminal is a function of capability parameters of the terminal; and wherein the capability parameters of the terminal do not include a service set identifier (SSID) of the terminal; [Haverinen, See ¶¶0007, 0042 and 0045-0046] 
While Haverinen teaches receiving an authentication result [See Haverinen, ¶0042: access point 501 replies with an authentication response message indicating success.]; however, Haverinen fails to explicitly teach but Frelechoux teaches sending, by the authentication server, an authentication result of the terminal to the wireless AP. [Frelechoux, ¶¶0031-0032: An authenticator 42 based on Extensible Authentication Protocol (EAP, defined at the IETF, see IETF RFC 4648) is generated on the Web server 23 and/or network access server 24 (the wireless AP) (WISPr Server/Radius Client), as shown in Fig. 4.  The Access Point 20 can comprise an appropriate Access Point Port Access Entity (PAE) 202. The authentication inquiry between the Web Server 23 and the AAA Server 24 can e.g. be realized by a RADIUS or DIAMETER protocol layer. On the basis of an authentication response by the AAA Server 22. The Web server 23 and/or network access server 24 (to the wireless AP) receives a RADIUS response message as a result of the AAA server 22 (sending, by the authentication server) receiving the RADIUS request message can e.g. generate an Access Accept RADIUS message or Access Reject RADIUS message (an authentication result of the terminal)]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a method and apparatus for authentication in a wireless telecommunications system of Haverinen before him or her by including the teachings of a method for authenticating a network node in a UAM-based WLAN network of Frelechoux. The motivation/suggestion would have been to show that it would be obvious to try the Web server 23 decoding function of the EAP response message from the bit sequence by means of the coding module 231 and transmits it to an AAA server 22 comprising an EAP server 43 by means of an authentication inquiry so an authentication response can be exchanged between Web server 23 and/or network access server 24 and AAA Server 22 in a WLAN network 31 [Frelechoux, ¶0031].  
However, the combination of Haverinen and Frelechoux fail to explicitly teach but Xiu teaches when the feature code of the terminal and the MAC address of the terminal are stored in the authentication server, determining, by the authentication server, that authentication performed on the terminal succeeds; or
 when the feature code of the terminal and the MAC address of the terminal are not stored in the authentication server, determining, by the authentication server, that authentication performed on the terminal fails; [See Xiu, ¶¶0033 and 0037: After triggering a portal authentication where a user browser at portable terminal 202 accesses a website. Step IV: The AC 204 initiates a portal authentication to the authentication server 208 to verify if the user name and password entered by the user are matched with an authorized user. ¶0038: Step V: If the user portal authentication passes (when the authentication result is that authentication succeeds), the AC 204 (the wireless AP) adds the IP address (storing, by the wireless AP, the MAC address of the terminal) of the user to the user whitelist (an authentication record)] and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Haverinen and Frelechoux before him or her by including the teachings of portal authentication of Xiu. The motivation/suggestion would have been to show that it would be obvious to try the features of the whitelist when the AC 204 determines if the authentication result indicates an IP address should be added to the whitelist [Xiu, ¶0031, 0033, and 0037].  


However, the combination of Haverinen and Frelechoux fail to explicitly teach but Xiu teaches wherein the method further comprises:
receiving, by the authentication server, an authentication message of the terminal and the feature code of the terminal that are sent by the wireless AP, wherein the authentication message carries a user credential and the MAC address of the terminal; [Xiu 20150295915 A1, ¶0052: during the portal authentication, a user name and password that the application client terminal uses to log into the application server terminal as a user name and password and the acquire MAC address information for the portal authentication is received by the application server terminal]  and
when authentication performed on the user credential by the authentication server succeeds, storing the feature code of the terminal and the MAC address of the terminal. [Xiu, ¶¶0053-0054: At 414, the portal authentication unit of the application server terminal determines if the user name and password in the request belong to a registered user of the application, and if so, determines that the portal authentication of the user succeeds. At 416, the MAC synchronization unit of the application client terminal sends the MAC address information of the portable terminal returned by the portal server to the application server terminal. ¶0071: Server terminal stores the correspondence relationship between the user and the MAC address of the mobile phone of the user (storing the feature code of the terminal and the MAC address of the terminal]]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Haverinen and Frelechoux before him or her by including the teachings of portal authentication of Xiu. The motivation/suggestion would have been to show that it would be obvious to try the features of the application server terminal to perform authentication by correlating feature codes like the password and MAC address [Xiu, ¶¶0053-0054 and 0071].  

Regarding currently amended claim 7, Haverinen teaches an authentication server, wherein the authentication server comprises a transceiver, a memory, and a processor, wherein the transceiver, the memory, and the processor are configured to perform a method comprising: 
receiving an authentication request of the terminal sent by a wireless access point (AP), wherein the authentication request comprises an authentication credential, the authentication credential comprises a feature code of the terminal and a medium access control (MAC) address of the terminal, and the feature code of the terminal is a function of capability parameters of the terminal; and wherein the capability parameters of the terminal do not include a service set identifier (SSID) of the terminal; [Haverinen, ¶¶0007, 0042 and 0045-0046]
[Frelechoux, ¶¶0031-0032: An authenticator 42 based on Extensible Authentication Protocol (EAP, defined at the IETF, see IETF RFC 4648) is generated on the Web server 23 and/or network access server 24 (the wireless AP) (WISPr Server/Radius Client), as shown in Fig. 4.  The Access Point 20 can comprise an appropriate Access Point Port Access Entity (PAE) 202. The authentication inquiry between the Web Server 23 and the AAA Server 24 can e.g. be realized by a RADIUS or DIAMETER protocol layer. On the basis of an authentication response by the AAA Server 22. The Web server 23 and/or network access server 24 (to the wireless AP) receives a RADIUS response message as a result of the AAA server 22 (sending, by the authentication server) receiving the RADIUS request message can e.g. generate an Access Accept RADIUS message or Access Reject RADIUS message (an authentication result of the terminal)]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a portal authentication method and access controller before him or her by including the teachings of a method for authenticating a network node in a UAM-based WLAN network of Frelechoux. The motivation/suggestion would have been to show that it would be obvious to try the Web server 23 decoding function of the EAP response message from the bit sequence by means of the coding module 231 and transmits it to an AAA server 22 comprising an EAP server 43 by means of an authentication inquiry so an authentication response can be exchanged between Web server 23 and/or 
However, the combination of Haverinen and Frelechoux fail to explicitly teach but Xiu teaches
when the feature code of the terminal and the MAC address of the terminal are stored in the authentication server, determining that authentication performed on the terminal succeeds; or
when the feature code of the terminal and the MAC address of the terminal are not stored in the authentication server, determining that authentication performed on the terminal fails; [See Xiu, ¶¶0033 and 0037: After triggering a portal authentication where a user browser at portable terminal 202 accesses a website. Step IV: The AC 204 initiates a portal authentication to the authentication server 208 to verify if the user name and password entered by the user are matched with an authorized user. ¶0038: Step V: If the user portal authentication passes (when the authentication result is that authentication succeeds), the AC 204 (the wireless AP) adds the IP address (storing, by the wireless AP, the MAC address of the terminal) of the user to the user whitelist (an authentication record)] and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Haverinen and Frelechoux before him or her by including the teachings of portal authentication of Xiu. The motivation/suggestion would have been to show that it would .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SWT/Examiner, Art Unit 2497                                                                                                                                                                                                        




/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497